DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
	Claim 1 is cancelled. Claim 18 is newly added.  Claims 2-18 are pending in this application and examined in this Office Action.

	Objection to the Disclosure and Amendments to the Specification
	Applicant’s amendment to the specification correcting the improper usage of trademarked terms is acknowledged.  Those amendments to the specification correcting improper trademark usage are accepted.  
	Applicants state (Remarks, The Specification, page 2) that “Applicant has also made amendments to the specification to correct some obvious translational errors from the German language disclosure (WO 2017/198258 A1). That amendment does not introduce new matter.”  It is not clear from the current amendment what those other amendments would be or what errors constitute the “obvious translational errors.”  Clarification is requested. The objection to the disclosure is maintained.

Applicant’s Arguments 
	Applicant’s arguments regarding the teachings of Tsurkan that Tsurkan does not disclose human DRG cells have been considered and are persuasive.  New grounds of rejection are presented below.  Any arguments remaining pertinent are addressed at the end of the Office Action.
	Applicant’s newly submitted claim 18 necessitates new grounds of rejection under 35 USC 112, first paragraph, as set forth below and this Office Action is made Final. 

Status of Rejections
	1.	The rejection of claims 5, 8-10 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention stands as follows:

	The rejection of claim 1 for lacking antecedent basis for the claimed limitation “the three dimensional hydrogel” is withdrawn in view of the cancellation of the claim.
	The rejection of claim 5 for reciting the phrase “locally reconstructible” is withdrawn in view of the amendment to the claim.
	The rejection of claim 8 for reciting the phrase “characterized by” is maintained for continuing to recite the phrase.
	The rejection of claim 10, reciting the phrase “co-localized” is withdrawn in view of the amendment to the claim. 
	The rejection of claim 12 for reciting the phrases “as well as” and “by applying the following step[s” is withdrawn in view of the amendments to the claim.
	The rejection of claim 13 for reciting the phrase “in real time” is withdrawn in view of the amendments to the claim.
	The rejection of claim 14 for reciting the phrase “further comprising the steps of applying quantitative analysis of the connectivity and/or electrophysiological activity of the neuronal cells within the neuronal network” is withdrawn in view of the amendments to the claim.
	
	2.	The rejection of claims 12-17 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
	All prior art rejections are withdrawn.

				     New Grounds of Rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 18 and 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is vague and unclear because the mixture of cells is introduced into a hydrogel containing PEG and/or heparin mixed together in the first step or the mixture of cells is mixed first separately with either PEG or heparin and then introduced into the hydrogel system.  Which is intended by applicants is not clear.  Clarification is required. 



Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 18, 2, 4, 5, 6, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurkan et al. (“Defined Polymer-Peptide Conjugates to Form Cell- Instructive starPEG-Heparin Matrices in Situ,” Advanced Materials 2013, 25, 2606- 2610)(Tsurkan) in view of Johnson et al (“Functional Neural Development from Human Embryonic Stem Cells: Accelerated Synaptic Activity via Astrocyte Coculture,” The Journal of Neuroscience, March 21, 2007, 27(12): 3069 –3077) (Johnson) and Hartley et al (“Functional Synapses Are Formed Between Human NTera2 (NT2N, hNT) .


Regarding claim 18, Tsurkan discloses the in situ formation of star-PEG-peptide heparin hydrogels (page 2602, column 2, first full paragraph). Tsurkan discloses the hydrogels were 4-armed, end functionalized polyethylene glycol (starPEG) and the conjugation of hydrophobic peptides such as laminin-derived adhesion peptides (page 2602, col 2, bottom paragraph). Tsurkan discloses (page 2606, right column, middle paragraph) the addition of human vascular endothelial cells and embryonic chick dorsal root ganglia cells to the reactants (scheme 1, page 2607) before reaction of the gel components, thus disclosing the claimed “cells were already present in the 3D hydrogel system.”
	Regarding claim 5, Tsurkan discloses the crosslinking is via enzymatically cleavable peptide sequences such as a metalloproteinase (MMP) cleavable sequence (page 2607, first column bottom paragraph), thus disclosing the claimed star-PEG- heparin hydrogel system is cleavable. The term “locally changeable” is construed to mean that the structure of the star-PEG-heparin gel can be changed to a different form.
	Regarding claim 6, Tsurkan discloses the development of novel star-PEG- peptide conjugates with terminal thiol groups which can be utilized as nucleophiles in Michael addition reactions with electron deficient double bond-containing components (Scheme 1) (page 2602, column 2, first full paragraph). Tsurkan discloses the Star- PEG-peptide conjugates were subsequently crosslinked using commercially available maleimide-terminated star-PEG molecules (page 2607, second column, last paragraph). Tsurkan therefore discloses a hydrogel matrix formed by a covalent crosslinking of a thio terminated star-PEG peptide conjugate and a heparin functionalized by maleimide and cross linked via a Michael addition. See, also Scheme 1, showing 1-8 maleimide groups per heparin.
	Regarding claim 8, Tsurkan discloses (page 2608, second column) the hydrogel matrix could be tuned by increasing the ratio of star-PEG to heparin leading to a hydrogel with a higher storage modulus, and that thereby hydrogels of varying stiffness, 
	Regarding claim 9, Tsurkan discloses the star-PEG-heparin hydrogel system is modified with RGD peptides, which are peptide units derived from proteins of the ECM in Figure 2D. 
	 
	
	Tsurkan differs from the claims in that the document fails to disclose introduction of a mixture of human neuronal and human glial cells into a synthetic 3D hydrogel system.  However, Johnson and Hartley cure the deficiency.
	  Johnson discloses co-culture of human neuronal cells and human glial cells via development and differentiation from human hES cells (Abstract), therefore disclosing co-culture of human neuronal cells and human glial cells wherein both the neuronal cells and the glial cells are derived from human progenitor cells.  Johnson discloses the onset of spontaneous synaptic activity also occurred after 7 weeks of differentiation, in association with the differentiation of astrocytes within the culture.
	Johnson also discloses co-culture of hES cell-derived neuroepithelial cells (the claimed “human neuronal stem and progenitor cells;” claim 2) with exogenously added (Abstract) mature mouse astrocytes (page 3070, left column, bottom paragraph).  Johnson discloses co-cultures of hES cell-derived neuroepithelial cells with exogenous mature mouse astrocytes (glial cells) significantly accelerated the onset of synaptic currents but did not alter action potential generation.  Therefore, in both cases, Johnson discloses a functional neuronal network of human neuronal and human/nonhuman glial cells was formed, wherein both the neuronal cells and the glial cells were derived from human ES progenitor cells or wherein the neuronal cells were derived from human ES progenitor cells and the added glial cells were nonhuman (chick) mature cells.  
	Regarding claim 4, Johnson discloses the neurons expressed mature neuronal cortical markers such as βIII-tubulin and MAP2 (figure 1 C,D), that the neurons showed electrophysiological maturation (page 3071, right column, bottom paragraph) (the 
	It would have been obvious to one of ordinary skill to utilize exogenously added human glial cells in a co-culture with human neuronal cells in view of the teachings of Hartley that astrocytic influences on synaptogenesis (and thus neuronal maturation) appear to be species independent because rat astrocytes co-cultured with human neurons were used (page 8 right column, top paragraph) and Johnson, disclosing coculture of human neuronal cells and human glial cells derived from human ES cells. 
	One of ordinary skill would have had a reasonable expectation of success of utilizing exogenous mature human glial cells in a co-culture with human neuronal cells in view of the teachings of Hartley that astrocytic influences appear to be species independent and Johnson, disclosing successful co-culture of human neuronal cells and human glial cells from immaturity through maturity.  In view of the teachings set forth above, the combination of Tsurkan, Johnson and Hartley discloses a method of forming a functional neuronal network of human neuronal, and glial cells (claim 18), and a human, neuronal, three-dimensional functional network (claim 11).
		


	2.	Claims, 3, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurkan, Johnson and Hartley as applied to claims 18, 2, 4, 5, 6, 8, 9, and 11 above and further in view of Zhang et al. (“A 3D Alzheimer’s disease culture model and the induction of P21-activated kinase mediated sensing in iPSC derived neurons,” Biomaterials 35 (2014) 1420-1428). The teachings of Tsurkan. Johnson and Hartley above are incorporated herein in their entirety.

	Tsurkan, Johnson and Hartley differ from the claims in that the documents fail to disclose the culture of human iPS cells. However, Zhang cures the deficiency.

	Regarding claims 12 -14, Zhang discloses monitoring the formation of the neuronal network by light microscopy, which revealed the presence of complex, branched neuronal structures in both the 2D and 3D matrix (page 1422, right column, top paragraph), thereby inherently disclosing the claimed quantitatively analyzing the rate of cell growth, length, number and density of branches of the forming network (claim 12)  and the claimed “quantitatively analyzing the connectivity” (claim 14). It would have been obvious to one of ordinary skill to monitor the rate of growth, length, number and density of the branches forming the network in order to determine whether the 3D culture model has the correct cell type specification and correct environment essential to achieve relevant responses as in an in vitro disease model as taught by Zhang (Zhang, abstract). Zhang discloses monitoring the formation of the neural network over a period of 2 weeks (page 1421, 2.1 Cell Culture), thus disclosing “monitoring the formation of the neural network continuously over time” (claim 13).
	Regarding claims 15 -17, Zhang discloses use of the cell culture system to model the effects αβ oligomers associated with Alzheimer’s Disease, thus disclosing the claimed “utilizing the pattern of formation of neurons and/or neuronal networks for modeling diseases” (claim 15) which have an effect in the human brain (page 1424, left column, 3.4 Evaluation of response to αβ oligomers) (claim 15). The αβ oligomers associated with Alzheimer’s are known to be disease-relevant protein aggregates “in respective disease modeling” (page 1424, left column, 3.4 Evaluation of response to αβ oligomers )(claim 16). Zhang therefore discloses “wherein said quantitative analysis involved” molecules and/or active ingredients which influence neuronal activity” (claim 17). 
	It would have been obvious to one of ordinary skill in the art to modify the 3D hydrogel star-PEG cell culture method of Tsurkan. Johnson and Hartley by utilizing human neuronal stem and progenitor cells derived from induced pluripotent stem cells as taught by Zhang in view of the teachings of Tsurkan that that the Tsurkan hydrogel system could be easily adapted to different cell- or tissue-related requirements thus 
	One of ordinary skill in the art would have had a reasonable expectation of success in obtaining a method for forming a functional neuronal network of human neuronal and glial cells in the Tsurkan 3D system view of the teachings of Tsurkan that the independent tunability of biophysical characteristics, GAG-concentration, and biochemical modification makes the star-PEG-heparin hydrogel material clearly beneficial over other matrix preparations commonly used in cell biology and the further teachings of Tsurkan (page 2609, second column) that the Tsurkan hydrogel system could be easily adapted to different cell- or tissue-related requirements thus providing a platform for a variety of advanced in vitro cell culture and in vivo applications in regenerative medicine.

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurkan, Johnson and Hartley  as applied to claims 18, 2, 4, 5, 6, 8, 9 and 11 above and further in view of Wieduwild et al (“Minimal Peptide Motif for Non-covalent Peptide-Heparin Hydrogels, JACS 2013, 135,2919-2922). The teachings of Tsurkan, Johnson and Hartley above are incorporated herein in their entirety.

Tsurkan, Johnson and Hartley differ from the claims in that the documents fail to disclose the star-PEG peptide conjugate comprises conjugates of two or more peptides coupled to polymer chain wherein the peptide sequence contains the dipeptide motif (BA)n, wherein B is an amino acid having a positively charged side chain, A is alanine and is a number from 5 to 20. However, Wieduwild cures the deficiency.
Wieduwild discloses a minimal peptide motif for non-covalent peptide-heparin hydrogels (title). Wieduwild discloses a system based on peptide motifs can be used to design tunable, non-covalent polymer matrices and that networks based on heparin are of particular interest because of their ability to bind many important signaling molecules (page 2919, left column, first paragraph). Wieduwild discloses the motif (BA)n (page 
Wieduwild discloses other attributes of the KA7-star-PEG-heparin hydrogels such the ability to keep in PBS and cell culture medium for months (page 2920, left column, last paragraph). Wieduwild discloses (page 2920, right column, top paragraph) the (BA)n amino acid motif was found to have a very simple S/F relationship through mutational studies in which “function” refers to the assembly of the peptide— starPEG conjugate and heparin into a hydrogel. Wieduwild discloses the relationship is governed by the following rules: (1) At least five repeats of the (BA), motif are required for the assembly of the peptide—starPEG conjugate with heparin and that increasing the number of (BA)n repeats results in stiffer gels (Table l). Seven repeats of either the KA or RA motif produce stiffer hydrogels than do 5 repeats. If the same number of repeats is used, the (KA), peptides generate hydrogels that are stiffer than those from the (RA), peptides. (2) The heparin induced a-helix formation is necessary for the assembly process (Figures la and S6d, Tables 1 and S2). Wieduwild discloses heparin and KA7—starPEG or heparin and KA5—starPEG formed hydrogels more slowly (page 2921, left column, third full paragraph). Wieduwild discloses that by changing the heparin and/or peptide—starPEG concentrations, the mechanical properties can be further tuned over more than an order of magnitude and that, remarkably, at a concentration as low as 0.5 mM, heparin can still form a hydrogel with KA7—starPEG (2.5 mM) (page2921, right column, top paragraph). Wieduwild discloses that because of the relatively rapid gelation, 5 mM KA7—starPEG and 5 mM heparin provided the optimal reagents for cell embedding (page 2922, left column, top paragraph).

Wieduwild discloses the (BA)n peptides comprising 7 dipeptide residues, a number falling within the claimed range of 5 to 20 (claim 7). It would have been obvious to one of ordinary skill to choose that number of (BA)n repeats in order to obtain a stable hydrogel gel system suitable for the growth of desired cell types.
It would have been obvious to one of ordinary skill to modify the method of Tsurkan, Johnson and Hartley rtz (covalent star-PEG-heparin hydrogel system) by using the (BA)n peptide in view of the teachings of Wieduwild that stable hydrogels comprising the (BA)n motif can be formed in the presence of large quantities of cells in cell culture medium at 37 °C, and cells embedded within the non-covalent hydrogel survive and are metabolically active. One of ordinary skill in the art would have been motivated to utilize a cell culture system optimizing cell growth and sustainably maintaining large cell numbers in order to facilitate development of cell model systems, lacking evidence to the contrary.
One of ordinary skill would have had a reasonable expectation of success in modifying the covalent gel system in the method of Tsurkan, Johnson and Hartley with the (BA)n repeats in a noncovalent hydrogel system view of the teachings of Wieduwild that stable hydrogels comprising the (BA)n motif can be formed in the presence of large quantities of cells in cell culture medium at 37 °C, and cells embedded within the non-covalent hydrogel survive and are metabolically active. 

3.  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurkan, Johnson and Hartley as applied to claims 18, 2, 4, 5, 6, 8, 9  and 11 above and further in view of Schwartz et al (“Human pluripotent stem cell-derived neural constructs for predicting neural toxicity,” PNAS, 112(40): 12516–12521, October 6, .
Tsurkan, Johnson and Hartley differ from the claims in that the documents fail to disclose further co-culture with human mesenchymal stromal cells and endothelial cells.  However, Schwartz cures the deficiency.
Schwartz discloses (figure 1, page 12518, left column, first full paragraph) human endothelial cells and human mesenchymal stem cells were added to the culture of human embryonic stem cell-derived precursor cells (which give rise to both neuronal and glial cells, per teachings of Johnson, above) at day 9 and microglia and macrophage precursors at day 13 (disclosing the claimed “wherein the human neuronal and glial cells are co-cultured together with human mesenchymal stromal cells and endothelial cells, which are spatially coincident co-localized with the human neuronal and glial cells”).  
It would have been obvious to one of ordinary skill in the art to modify the 3D hydrogel star-PEG cell culture method of Tsurkan, Johnson and Hartley by adding the human mesenchymal stromal cells and human endothelial cells of Schwartz in view of the teachings of Tsurkan (page 2609, second column) that the Tsurkan hydrogel system could be easily adapted to different cell- or tissue-related requirements thus providing a platform for a variety of advanced in vitro cell culture and in vivo applications in regenerative medicine and Schwartz that the culture of the neuron progenitor cells on chemically defined hydrogels under serum-free conditions resulted in neural constructs having high sample uniformity and that by producing uniform samples with diverse features that include neuronal, glial, vascular, and microglial populations, the 3D neural constructs should be suitable for predicting toxicities for chemicals that target a wide range of interactions important to brain development.
One of ordinary skill would have had a reasonable expectation of success in co-culturing of human neuronal, human glial, human endothelial cells and human mesenchymal stromal cells in view of the teachings of Schwartz, showing successful co-cultivation of neuronal, glial, vascular, and microglial populations and the teachings of Tsurkan, disclosing the 3D hydrogel system is easily adaptable to a variety of cell culture conditions. 

3.	Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurkan, Johnson and Hartley as applied to claims 18, 2, 4, 5, 6, 8, 9 and 11 above and further in view of Odawara et al (“Control of neural network patterning using collage gel photothermal etching,” Lab on a Chip, 2013, 13, 2040-2046). The teachings of Tsurkan, Johnson and Hartley above are incorporated herein in their entirety.

Tsurkan, Johnson and Hartley differ from the claims in that the documents fail to disclose quantitatively analyzing the rate of cell growth, length, number and branch density of the branches forming the neural network. However, Odawara cures the deficiency.
Regarding claim 12, Odawara discloses a 3D collagen gel and guidance of neural network formation under microscopic observation (Abstract) and guiding the direction of neurite elongation (Abstract) (the claimed analysis of length)(claim 12). Odawara also discloses controlling the number of each neural subtype (the claimed analysis of number), thereby controlling the rate of cell growth (claim 12). Because Odawara discloses controlling cell number and cell types during cultivation and that the direction of neurite elongation can be controlled to produce desired network properties, Odawara discloses analyzing the length, number and density of the branches forming the network (claim 12).
Regarding claims 13 and 14, Odawara discloses quantitative analysis of the connectivity patterns of the neuronal cells by monitoring intracellular Ca+2 waves (page 2042, left column, third full paragraph) (claim 14) and Odawara therefore discloses monitoring the formation of the neuronal network “continuously over time” (claim 13).
Regarding claims 15 and 17, Odawara discloses a technique for constructing 3D neuronal networks on gels and the ability to selected cell number and type within an isolated cluster of cells and to control connectivity patterns (page 2045, right column, Conclusions). Odawara discloses the method is useful for drug screening assays, thus disclosing a system for “utilizing the pattern of formation or neurons and/or neuronal networks for modeling diseases” which have an effect on the formation neurons in the 
One of ordinary skill would have been motivated to modify the Tsurkan, Johnson and Hartley method by analyzing the rate of cell growth, length, number and density of branches in their 3D hydrogel as taught by Odawara in order to determine if the culture conditions are producing a culture system having desired network properties.
One of ordinary skill in the art would have had a reasonable expectation of success in quantitatively analyzing the rate of cell growth, length, number and branch density of the branches forming the neural network of the Tsurkan, Johnson, Hartley 3D star-PEG-heparin hydrogen in view of the teachings Odawara that such monitoring can be accomplished in 3D gel systems (page 2045, left column, bottom paragraph) and in view of the teachings of Tsurkan, explicitly disclosing monitoring the formation of the neurons and glial cells in the neural constructs (fig 2, appendix) and the formation of the vascular network within the neural construct (Johnson, figure 1, G and J).

Response to Arguments
	Most of Applicant’s arguments are moot in view of the new grounds of rejection, set forth above.  Those remaining pertinent are addressed as follows:
	1.	Contrary to applicant’s arguments, the phrase “characterized by” has not been removed from claim 8.
	2.	Applicants argue
Zhang cannot cure the deficiencies of Tsurkan/Nascimento. Specifically, the Examiner cites Zhang as showing that cell culture of human iPS cells is known and that Zhang’s system has the potential to imitate the 3D neuronal surrounding to arrive at a model for Alzheimer and by association would be applicable to other neurological diseases.
And 
First, the etiology of Alzheimers disease per se is not known and to extrapolate from there to other neurological events is farfetched. Furthermore, Zhang uses neuroepithelial cells which are not yet glial. Zhang describes in the results section that the formation of “neural-rosette like clusters in 2D and 3D” are formed.

	In reply, the rejection over Tsurkan and Nascimento has been withdrawn.  Zhang is cited for teaching the claimed “disease-relevant protein aggregates” for respective 
	Zhang discloses (Abstract) differentiating neurons from neuroepithelial stem cells, derived from induced pluripotent stem cells, thus disclosing the claimed human neuronal stem and progenitor cells (see also, page 1421, col 2, Materials and Methods, 2.1. Cell Culture).  Zhang is currently cited to teach utilization of neural cells derived from iPSCs.  
	Regarding “epithelial cells which are not yet neural,” Zhang discloses monitoring the formation of the neuronal network by light microscopy, which revealed the presence of complex, branched neuronal structures in both the 2D and 3D matrix (page 1422, right column, top paragraph), thereby inherently disclosing the claimed neuronal network			
	3.	Applicants argue that Zhang fails to disclose mature neurons which are functionally connected.  In reply, Johnson is newly cited for teaching mature neurons which are functionally connected (the claimed “functional neuronal network”).  Johnson discloses the neurons expressed mature neuronal cortical markers such as βIII-tubulin and MAP2 (figure 1 C,D), that the neurons showed electrophysiological maturation (page 3071, right column, bottom paragraph) (the claimed “electrophysiological activity”) and that the neurons showed GABA receptor mediated currents that could be blocked with bicuculline (figure 5, Bii) (the claimed “responsiveness to neurotransmitters”). 


	4.	Applicants argue that neurobiology is an unpredictable art and that the Examiner has provided no support for showing that any of the constituents of the claimed invention.  In reply, and contrary to the arguments, Tsurkan explicitly teaches the 3D hydrogel system taught by applicants.  Further, the generation of neural stem cells from hESCs is taught by Schwartz (figure 1, figure  legend)  and from hiPSC by Zhang. Johnson is cited for teaching mature neurons which are functionally connected (the claimed “functional neuronal network”).  Johnson discloses a functional neuronal network of human neuronal and human/nonhuman glial cells was formed, wherein both 


	Applicants are reminded that conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"))
	
	5.	Applicants have not argued the rejection over Wieduwild or  Odawara.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632




/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632